Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/23/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. Claims 21-27 were withdrawn. 
Response to Applicant’s Argument
In response to “Therefore, an ordinary person skilled in the art should understand that Yanpolsky does not relate and is silent regarding a NL skill intent parser that is part of an Al PA, and is further silent regarding training such skill intent parsers. That is, the parsers (parser 220, parser 420, and parser 540) described in Yanpolsky are structural parsers that output structured data, but do not determine skill intent and are not trained based on a combined skill training data set that includes a combination of a plurality of skill training data sets and user specific training data where each skill training data set is associated with a different specialized domain”.
Yanpolsky teaches, in the examples of Figs. 5A and 5B, domain (“skill”) specific parsing that illustrates how a single query “mercury after 2006” is processed differently in two distinct instances (¶36-37). In particular, “it will be understood by those skilled in the art ¶36).
For example, when the user submits “mercury after 2006” to website on a web browser, a particular instance of parser 540 receives the query is configured to understand queries within a given domain (¶37). 
In the case where the website is a car website on web browser 530(A), a car parser instance 540(A) yields car specific structured data 550(A) of a car make and year range (¶38) because 540(A) is configured to understand “mercury after 2006” within car models specific domain / skill and that the user’s intention was to browse “Mercury” model cars in the year range of “after 2006”. 
In the case where the website is a planet website on web browser 530(B), a planet parser instance 540(B) yields planetary specific structured data 550(B) where “mercury” represents the planet closest to the Sun and “after 2006” corresponds to a year range within planet specific domain / skill and that the user’s intention was to browse for relevant planetary data 570(B) about the planet Mercury from 2006 into the future (¶39).
Applicant argued that because “Yanpolsky are structural parsers that output structured data” and therefore “do not determine skill intent”. However, this argument ignores Yanpolsky’s disclosure where parser 540 is required to determine which instance of its domain (i.e., skill) specific parser to use to process “mercury after 2006”. If this argument is true, then parser 540 shouldn’t be able to select parser instance 540(A) specific to car domain when the user queried “mercury after 2006” through the car website. Likewise, parser 540 
Since parser 540 is able to select parser instance 540(A) when “mercury after 2006” is queried through car website and to select parser instance 540(B) when “mercury after 2006” is queried through planet website, parser 540 is at least able to determine the skill (i.e., “domain”) comprising one of 540(A) and 540(B). Further, since parser 540 is able to use the domain (i.e., “skill”) specific parser to understand user’s intent as querying for Mercury model car after 2006 in the case of 540(A) and querying for planet Mercury after 2006 in the case of 540(B), parser 540 is at least able to determine / understand user intention given the different skill (i.e., domain). Therefore, Yanopolsky teaches a parser that (1) determines skill (“domain”) and (2) determines intent.  
In response to “Moreover, since Yanpolsky relates to search engines, it is clear that the intent of the user is simply to search for a determined query. Therefore, determining skill intent is unnecessary in Yanpolsky; which is further supported by the fact the term "intent" is not part of the specification of Yanpolsky”. 
Its not simple to search “mercury after 2006” if parser 540 is not capable of disambiguating and understanding the semantics of “mercury after 2006”. Rather, Yanpolsky teaches a semantic phase where rules specific to subject domain are applied to tokenized text (¶21) in order to yield domain (i.e., “skill”) specific data. Specifically, parser 540 has to understand what user intended to search. In the example of car parser instance 540(A), parser 540 selected instance 540(A) because the parser disambiguated / understood user’s intention for “mercury after 2006” to be searching for Mercury model car after the year 2006 within ¶38). In the example of car parser instance 540(B), parser 540 selected instance 540(B) because the parser disambiguated / understood user’s intention for “mercury after 2006” to be searching for planet Mercury data after the year 2006 within the context of query being submitted through a planet website (¶39).
Examiner further notes that Yanpolsky’s “domain” is explained by Pitschel as an actionable intent node along with its linked property node (Pitschel, Col 11, Rows 12-13). Like Yanpolsky, Pitschel teaches natural language processing of speech converted into text tokens and associates the tokens with one or more actionable intents (Col 10, Rows 6-11). Here, like  “structural parsers that outputs structure data” of Yanpolsky (in applicant’s own words), the natural language processor of Pitschel identifies actionable intent of “Make me a dinner reservation at a sushi place at 7” to be “restaurant reservation” and generates a partial structured query for restaurant reservation domain where parameters “Cuisine = sushi” and “Time = 7 pm” (Col 13, Rows 40-51). Much like the structural parsers of Yanpolsky, the natural language processor of Pitschel is able to output structure data by associating the word tokens of user speech to an actionable intent and its parameters, which defines a skill (i.e., “domain”). 
Hence, a structure parser is required by teachings of the prior arts to determine (1) skill (i.e., “domain”) and (2) intent of user query in order to properly understand what information the user requested (Yanpolsky, ¶38-39; Pitschel, Col 21, Row 59 – Col 2, Row 2).
In response to “Yanpolsky is silent regarding the limitations of "upon unsuccessful determination of the skill intent, determining whether to learn new vocabulary; and upon receiving an indication to learn the new vocabulary, receiving a second NL input by the PA based on one or more PA identified portions of the first NL input, wherein the second NL input received comprises one or Page 17 of 24more user specified paraphrases" (emphasis added) as per amended claim 1, and similarly as per amended claims 9 and 16, as listed above”.
In view of applicant’s amendment to claims 1, 9, and 16, rejection under Yanpolsky and Pitschel has been withdrawn. Upon further search and consideration, please see details corresponding to a new combination of references set forth below. 
Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10, and 16-17 are rejected under 35 USC 103(a) as being unpatentable over Yanposky (US 2013/0311166 A1) in view of Pitschel et al. (US 9922642 B2) and VanBlon et al. (US 2015/0161984 A1).
Regarding Claims 1 and 9, Yanpolsky discloses an electronic device (Fig. 6 and ¶42, data server) comprising: 
memory storing instructions (¶42, inherent server memory); and 
¶42, data server as a computer in a computer network) including a process configured to: 
determine a skill from a first natural language (NL) input (¶19 and ¶24, system intakes user entered command or query as text or speech and selects the appropriate domain specific ruleset to apply); 
upon successful determination of the skill, transmit the first NL input to a custom skill intent parser for determination of a skill intent (¶21, text 110 is fed to a selecting rule set 120 where parsing begins: text is tokenized into tokens, subject tokens to a lexical phase to apply rules or dictionary corrections, and subject tokens to a semantic phase in which rules specific to a subject domain may be applied; see car parser instance 540(A) in ¶38 and planet parser instance 540(B) in ¶39), wherein the custom skill parser is trained based on data including at least a custom training data set comprising user specific training data (¶25 and 44, managing / editing a custom parser instance by loading domain specific entities into the domain parser instance, loading custom rules for defining text patterns into structured objects like domain entities or other features, user specific spelling dictionaries can accept the addition of custom entries; Alterations to rules, rulesets, dictionaries, entities and other features may be made and tested in real time); and 
upon unsuccessful determination of the skill, transmit the first NL input to a generic skill intent parser for determination of a general intent of the first NL input (¶21, in semantic phase 150, generic rules 154 are applied to add structural information to tokens; in view of ¶25-26, applying generic rules 154 during rewriting based parsing 227 to convey important information contained in input text query in a format that can be used to query a database; in other words, when rules specific to the subject domain 152 is not applicable, the generic rules 154 applied to the tokens during parsing to rewrite the input text query into the proper format). 
Yanposky does not disclose the custom skill intent parser is part of an artificial intelligence (AI) personal assistant (PA) and wherein the custom skill intent parser is trained based on data including at least a custom training data set comprising a combined skilled training set including a combination of a plurality of skill training data sets and user specific training data, and each skill training data set of the plurality of skill training data sets comprises utterances.
Pitschel discloses an electronic device comprising memory storing instructions and at least one processor executing the instructions (Col 2, Rows 43-53) configured to implement a server side digital assistant “artificial intelligence (AI) personal assistant (PA)” (Col 7, Rows 60-65 and Col 16, Rows 4-10, an Intelligent Automated Assistant, which is an improvement over conventional artificial intelligence according to 12/987982 (“US 2012/0016678 A1”) at ¶127) to process / parse natural language inputs with a custom skill intent parser for determination of a skill intent (Col 10, Rows 39-51, natural language processing is based on ontology containing nodes representing “actionable intent” / performable task or “property” / parameters relevant to the actionable intents or other properties; Col 11, Rows 12-13, whereas an actionable intent node and its linked property node corresponds to a domain; Col 12, Rows 21-42, natural language processor receives text string / token sequence and determines what nodes are implicated by the words in the token sequence; Col 13, Rows 31-34, natural language processor identifies an actionable intent (or domain) based on user request), wherein the Col 16, Rows 24-35, a training module configured to alter or adjust ontology; Col 19, Rows 27-35 and Col 20, Rows 17-36, when learning session is authorized, the training module receives data in a custom training session from a user to alter relationship between nodes within ontology) comprising a combined skill training set including a combination of a plurality of skill training data sets (Col 18, Rows 10-16 and Col 20, Rows 17-36, training data for a phone call domain; Col 21, Rows 19-25, data for training in “give me direction” domain; Col 21, Rows 25-35, data for training in the “set status” domain) and user specific training data (Col 19, Row 54 – Col 20, Row 16, lower intent inference / speech recognition threshold to generate alternative responses to user speech input to learn that “Call Mom” may correspond to call the user’s mom by Skype, cell phone, or work phone; in another example, learn that “Ring my Wife” to relate “ring” property node to “call” property node. In each case, training data for learning session “Call Mom” is specific to a first user while training data for learning session “ring my Wife” is specific to a second user), and each skill training data set of the plurality of skill training data sets comprises utterances (Col 20, Rows 24-31, training session based on user speech input “Ring my wife”; Col 20, Row 60-67, user speech input spelling out a word misinterpreted or misidentified by the digital assistant; Col 21, Rows 15-20, “I know it’s in there. Call Phillip Giz-ay. G-I-E-S-E”; see also Col 21, Rows 25-35).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Yanposky to train a custom parser instance / custom skill parser (Yanposky, ¶44) using a custom training data set comprising a combined skill training set including a combination of a plurality of skill training data sets and user specific training Pitschel, Col 16, Rows 35-39 and Col 19, Rows 27-35; Yanposky, ¶44, alterations to rules, rulesets, dictionaries, entities and testing thereof in real time; compare Pitschel, Col 20, Rows 30-36, training alters relationships in ontology / dictionary to relate word “ring” to “call” property node; see also Col 19, Rows 60-67, set rules for “Call Mom” to involve calling Mom at work phone or Skype instead of call Mom at her cell phone).
Further, Pitschel teaches upon unsuccessful determination of the skill intent, determining whether to learn new vocabulary (Col 20, Rows 25-31, when natural language processor cannot infer an actionable intent from the word “ring” in “ring my wife”, detecting that an impasse occurs and attempts to rephrase the word “ring” as “Did you mean to call your wife?”). Upon receiving an indication to learn the new vocabulary, presenting a paraphrase and receiving a second NL input by the PA based on one or more PA identified portions of the first NL input wherein the second NL input received comprises user confirmation of the paraphrase (Col 20, Rows 25-36, upon detecting that an impasse occurs, rephrase the term “ring” in first NL “ring my wife” to elicit user confirmation where the user subsequently acknowledges the rephrase of “ring” with “Yes, I Did”. Col 20, Rows 34-36, the system learns a new vocabulary where “ring” is related to the “call” property node).
Therefore, the modification of Yanpolsky by Pitschel does not disclose wherein the second NL input received comprises one or more user specified paraphrase. 
VanBlon discloses an information handling device for interpreting user voice commands (Abstract) where upon unsuccessful determination of a skill intent and receiving ¶29, user voice input “close web browser” was identified as machine text “close”, “web”, and “browser” and “close” is parsed, recognized as a command, and mapped to an action; ¶30, map voice input to a known command to close the web browser; ¶31, determine that the identified command is not what the particular user intended and communicate to the user to collect feedback or second NL input; where if the user wished to simply minimize the web browser, not close it, the user provides negative feedback comprising the appropriate command to be executed; e.g., “minimization” such that in command mapping, “close” is mapped to “minimization” as intended by the user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Yanposky-Pitschel to accept second NL input comprising one or more user specified paraphrase in order to more accurately identify command mapping and association of various words (i.e., vocabularies) with one another (VanBlon, ¶31).
Regarding Claim 16, Pitschel discloses it is well known to implement the electronic device based on a non-transitory processor-readable medium that includes a program that when executed by a processor to perform the method of Claims 1 and 9 (Col 2, Rows 49-53).
Regarding Claims 2, 10, and 17, Pitschel discloses wherein each skill training data set of the plurality of skill training data sets includes data specific to a distinctive skill of a set of skills (Col 18, Rows 10-16 and Col 20, Rows 17-36, training data for a phone call domain; Col 21, Rows 19-25, data for training in “give me direction” domain; Col 21, Rows 25-35, data for training in the “set status” domain) and a skill refers to a specialized domain where the PA understands, interprets, or parses commands related to the specialized domain (Col 10, Rows 20-24 and Col 11, Rows 12-13, digital assistant inferring the correct actionable intents or domain from natural language user requests; Col 11, Rows 25-34, ontology is made up of many domains like scheduling domain, travel reservation domain, movie ticket domain, etc.; compare Yanpolsky, car domain parser instance 540(A) in ¶38 and planet domain parser instance 540(B) in ¶39). 
Claims 3-5, 11-12, and 18 are rejected under 35 USC 103(a) as being unpatentable over Yanposky (US 2013/0311166 A1) in view of Pitschel et al. (US 9922642 B2) and VanBlon et al. (US 2015/0161984 A1) as applied to claims 1, 9, and 16, in further view of Sarikaya et al. (US 2014/0222422 A1).
Regarding Claims 3-5, 11-12, and 18, Yanpolsky modified by Pitschel discloses upon successful determination of the skill intent, adding the skill to the set of skills (Yanpolsky, ¶44, create a custom parser instance by batch loading domain specific entities into a domain parser instance and incorporating pre-made generic rule sets into the domain), wherein the skill intent refers to a specific goal desired to be accomplished within the specialized domain (Yanpolsky, ¶37, each particular instance of parser 540 is configured to understand queries within a given domain; Pitschel, Col 10, Rows 20-24, infer the correct actionable intent; Col 10, Rows 44-45, each actionable intent represents a task that the digital assistant is capable of performing); and 
upon unsuccessful determination of the skill intent, prompting for a second NL input, wherein the second NL input is a paraphrase of the first NL input (Pitschel, Col 21, Rows 25-35, “Tell FaceSpace to set my status to “Radiohead concert tonight!” and second input “Set my status in my FaceSpace app to “Radiohead concert tonight!”), the first NL Col 20, Rows 60-62, since “Tell FaceSpace to set my status to “Radiohead concert tonight!” and intent / parameters inferred from “set my status in my FaceSpace app to “Radiohead concert tonight” is part of the learning session / training, they are part of user specific training data) wherein the user personalized vocabulary information comprises learned paraphrases (Col 20, Rows 24-36, adds “ring” as a synonym node for the “call” property node in the example of “Ring my wife”, “Did you mean to call your wife?”, “Yes, I did”);
transmitting the second NL input to the custom skill intent parser for determination of the skill intent (Col 22, Rows 3-7, inputting one or more subsequent clarification inputs); 
updating the custom training data set based on the first NL input and the skill intent (Col 22, Rows 3-16, adjust intent inference by adjusting grammar or ontology used in intent inference); and 
training the custom skill intent parser based on the custom skill training data sets (Col 22, Rows 3-34, for example, using the subsequent input to alter task flow associated with sending a message domain by adding “setting a status in FaceSpace” instead of “sending a message to FaceSpace” when the user requests to set a status in FaceSpace such that the parser is now capable of “setting a status” domain in addition to “sending a message” domain). 
The combination does not disclose transferring learning of user personalized vocabulary information across all personalized skills used by a user. 
Sarikaya teaches a scalable statistical language understanding system using a fixed number of understanding models that scale across multiple domains / skills (Abstract) where ¶13). 
In particular, SLU models may be trained using shared data from multiple domains / skills and dialog act verbs and objects (i.e., vocabularies) (¶18) by transferring learning of user personalized vocabulary information across all personalized domains / skills used by a user (¶30, when adding one or more new domains to the SLU system, ¶31-33, existing training data may be used to train the intent action model to include intent actions vocabularies (e.g., “get” “find”) for the new domain, and to train intent object model to include intent objects vocabularies (e.g., “game” “photos” “person information”) for the new domain).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Yanposky to transfer learning of user personalized vocabulary information across all personalized skills used by a user such that information / personalized vocabulary information already included in existing models and corresponding training data may be re-used (Sarikaya, Abstract) in a SLU system with a fixed number of models (Sarikaya, ¶30).
Claims 6-8, 13-15, and 19-20 are rejected under 35 USC 103(a) as being unpatentable over Yanposky (US 2013/0311166 A1) in view of Pitschel et al. (US 9922642 B2), VanBlon et al. (US 2015/0161984 A1) and Sarikaya et al. (US 2014/0222422 A1) as applied to claims 4, 11, and 17, in further view of Uszkoreit et al. (US 8612204 B1).
Regarding Claims 6, 13, and 19, the combination taught transferring learning of user personalized vocabulary information across all personalized skills used by a user as noted above in the rejection of claims 3-5.

Uszkoreit discloses a natural language processing system for handling different languages that use different standard word orders in sentence structures (Figs. 1-2 and Abstract in view of Col 1, Rows 14-20, English typically uses subject-verb-object sentence order, German uses a word order resulting from a preference for the web to be the second word in each sentence, while Japanese typically uses subject-object-verb sentence structure) by generating segments from NL input, wherein the segments comprise a leading segment and one or more non-leading segments (Figs. 3-4 and see Col 6, Row 55 – Col 7, Row 11 in view of Col 5, Rows 33-39, creating a subject-verb-object parse tree for “The quick brown fox jumps over the lazy dog” comprising leading segment / verb-object “the quick brown fox jumps” and non-leading segment / noun phrase “the lazy dog”); 
generating a plurality of rephrases from the segments (Fig. 3 and see Col 5, Rows 56-65, e.g., “jumps over the quick brown fox the lazy dog”); and 
swapping the segments based on dependencies of the segments to generate swapped rephrases (Compare Fig. 4A with Fig. 4B, reorder parse tree “over”, “jumps”, “the lazy dog”, “the quick brown fox” based on parse tree “The quick brown fox jumps”, “over”, “the lazy dog”). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Yanposky to implement rewrite based parsing (¶31-32) to Uszkoreit, Col 1, Rows 14-20) so that a computer may be able to interpret the input from the user (Yanposky, ¶3).
Regarding Claims 7, 14, and 19, Uszkoreit discloses ranking the plurality of rephrases and the swapped rephrases based on an input language model (Col 5, Rows 60-65 and Col 6, Rows 10-20, a statistical model capable of predicting a tree for a phrase in the first language that will allow for a correct reordering suitable for a second language where the statistical model assigns a ranking score for each possible parse tree).
 Regarding Claims 8, 15, and 20, Uszkoreit discloses wherein generating the segments comprises: 
generating a parsing tree using the first NL input and a parser (Fig. 4 and see Col 5, Rows 33-38);
identifying dependency relations between portions of the first NL input (Figs. 3-4 and see Col 6, Row 55 – Col 7, Row 11, identify verb-object-subject or verb-subject-object dependencies); 
identifying details of the first NL input, wherein the details comprise at least one verb, an object argument and one or more adjuncts (Fig. 4A, “the quick brown fox” – object, “jumps” – verb, and “the lazy dog” being an adjunct / noun phrase); 
generating the leading segment based on the at least one verb and the object argument (Fig. 4A, “the quick brown fox jumps”); and 
Fig. 4B, “over”, “jumps”, “the lazy dog”, and “the quick brown fox”).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/17/2021